304 S.W.3d 803 (2010)
In the Interest of: J.C.C.R.
G.G.S. and K.L.S., Respondents,
v.
R.R. (Natural Mother), Appellant.
No. WD 71338.
Missouri Court of Appeals, Western District.
March 16, 2010.
Karen S. Rosenberg, Kansas City, MO, for Appellant.
James A. Waits, Kansas City, MO, for Respondents.
Eric Fenstermacher, Independence, MO, for Missouri Children's Division.
Shemane Mann, Kansas City, MO, Guardian ad litem.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
R.R. appeals the Circuit Court of Jackson County's judgment terminating her parental rights pursuant to section 211.447 and granting the petitioners' request for adoption of J.C.C.R. pursuant to section 453.040. We affirm in this per curiam order issued pursuant to Rule 84.16(b).